                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

GABRIELLE GROESCHEL,

             Plaintiff,
v.                                      Case No. 8:18-cv-2500-T-33AAS

CASEY KEY FISH HOUSE, INC.,

          Defendant.
______________________________/

                                  ORDER

     This matter is before the Court upon consideration of the

Report and Recommendation of the Honorable Amanda Arnold

Sansone, United States Magistrate Judge (Doc. # 13), which was

filed   on   December     26,   2018,   recommending   that   Plaintiff

Gabrielle Groeschel’s Motion for Default Judgment (Doc. # 11)

be granted in part and denied in part.          No objections have

been filed, and the time to file objections has expired. The

Court adopts the Report and Recommendation as follows.

Discussion

     Groeschel filed this action against Defendant Casey Key

Fish House, Inc. on October 9, 2018. (Doc. # 1). She asserts

the following claims: violation of the Fair Labor Standards

Act’s overtime requirements (Count I); violation of the FLSA’s

minimum wage requirements (Count II); violation of Florida’s

Minimum Wage Act (Count III); and attorney’s fees (Count IV).
After being served, Fish House failed to respond, and upon

Groeschel’s   application,   the     Clerk   issued   a   Default   on

November 13, 2018. (Doc. ## 6, 8, 9). Groeschel filed a Motion

for Default Judgment on November 26, 2018, which this Court

referred to the Magistrate Judge for the issuance of a Report

and Recommendation. (Doc. ## 11, 12).

     The Magistrate Judge now recommends that the Court “enter

final judgment against Fish House on Ms. Groeschel’s FLSA

claims (Counts I and II) [and] also recommends that the Court

award Ms. Groeschel her unpaid minimum wages, her unpaid

overtime compensation plus liquidated damages equal to the

amount owed for overtime compensation and unpaid minimum

wages.” (Doc. # 13 at 3). The Magistrate Judge further

recommends that the Court deny the Motion for Default Judgment

as to Ms. Groeschel’s claim under the Florida Minimum Wage Act

(Count III) because Ms. Groeschel failed to comply with the

notice provision of the FMWA. (Id. at 4).

     The Magistrate Judge correctly notes that Groeschel

failed to provide the information that is needed to decide her

damages.   The Magistrate Judge accordingly recommends that

this Court require Groeschel to file a supplement including

the following information: “a declaration setting forth the

dates and hours Ms. Groeschel worked for Fish House [and] any


                               -2-
other documentation or support for the amount owed to Ms.

Groeschel on her FLSA claims for overtime compensation and

unpaid wages” and “the appropriate papers supporting her

request” for attorney’s fees, costs, and interest. (Id. at 5-

6). As noted, no objections to the Report and Recommendation

have been filed.

     After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject,   or   modify    a     magistrate     judge’s   report     and

recommendation.     28       U.S.C.    §   636(b)(1);   Williams   v.

Wainwright, 681 F.2d 732, 732 (11th Cir. 1982), cert. denied,

459 U.S. 1112 (1983).    In the absence of specific objections,

there is no requirement that a district judge review factual

findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n. 9

(11th Cir. 1993), and the court may accept, reject, or modify,

in whole or in part, the findings and recommendations.             28

U.S.C. § 636(b)(1)(C).         The district judge reviews legal

conclusions de novo, even in the absence of an objection. See

Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32

(S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).




                                 -3-
      The Court has conducted an independent examination of the

file and upon due consideration, the Court accepts and adopts

the Report and Recommendation.

      Accordingly, it is hereby

      ORDERED, ADJUDGED, and DECREED:

(1)   The Report and Recommendation (Doc. # 13) is ACCEPTED and

      ADOPTED.

(2)   Plaintiff’s Motion for Default Judgment (Doc. # 11) is

      GRANTED IN PART AND DENIED IN PART.

(3)   Plaintiff is directed to file a declaration containing

      all information needed to support her claims, attorney’s

      fees, costs, and interest by January   17, 2019.

(4)   Entry of Judgment on Counts I, II, and IV is reserved

      until damages and the amount of fees, costs, and interest

      are determined.

      DONE and ORDERED in Chambers in Tampa, Florida, this 10th

day of January, 2019.




                              -4-
